NO. 07-02-0309-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                                PANEL E

                                         OCTOBER 10, 2002

                               ______________________________


                       IN THE MATTER OF THE MARRIAGE OF
                 JANETTE EVE SHULTZ AND DAMON SCOTT SHRAUNER

                            _________________________________

                FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 65270-D; HONORABLE DON EMERSON, JUDGE

                              _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                              DISMISSAL


      By letter dated September 24, 2002, this Court directed appellant Damon Scott

Shrauner to pay the required filing fee of $125 by Friday, October 4, 2002, before any

further action could be taken in this appeal, noting that failure to do so might result in

dismissal. Unless a party is excused from paying a filing fee, the Clerk of this Court is



      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
required to collect filing fees set by statute or the Supreme Court when an item is

presented for filing. See Tex. R. App. P. 5 and 12.1(b). Although the filing of a notice of

appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed. Tex. R. App. P. 25.1(b). Thus,

because the filing fee of $125 remains unpaid, we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee

within ten days. Tex. R. App. P. 42.3(c).



                                                 Don H. Reavis
                                                  Justice


Do not publish.




                                             2